                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

DAVID DELL’AQUILA, LORANNDA                   )
BORJA, TODD CHESNEY, and BRENT                )
WEBER, on behalf of themselves and all        )
others similarly situated,                    )
                                              )       NO. 3:19-cv-00679
        Plaintiffs,                           )
                                              )       JUDGE CAMPBELL
v.                                            )
                                              )       MAGISTRATE JUDGE FRENSLEY
NATIONAL RIFLE ASSOCIATION OF                 )
AMERICA,                                      )
                                              )
        Defendant.                            )
                                              )

                                           ORDER

        Pending before the Court is a Notice and Suggestion of Bankruptcy filed by Defendant.

(Doc. No. 71). Accordingly, this case is automatically STAYED, pursuant to 11 U.S.C. § 362. The

Clerk is DIRECTED to administratively close this case. Within TEN DAYS of the conclusion of

the bankruptcy proceedings, Defendant shall file a status update, and Plaintiffs may move to

reopen the case.

        It is so ORDERED.


                                                   ____________________________________
                                                   WILLIAM L. CAMPBELL, JR.
                                                   UNITED STATES DISTRICT JUDGE




     Case 3:19-cv-00679 Document 73 Filed 01/19/21 Page 1 of 1 PageID #: 1024
